Citation Nr: 0614264	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2000, for the grant of service connection for rheumatoid 
arthritis.

2.  Entitlement to an effective date prior to July 10, 2000, 
for a total rating due to unemployability caused by service-
connected disability (TDIU).

3.  Entitlement to an effective date earlier than July 10, 
2000, for the grant of dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for Hepatitis C.

5.  Entitlement to an initial compensable rating for a 
laceration scar of the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from March 1971 to 
March 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO).

In December 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The issues of entitlement to an effective date prior to July 
10, 2000, for a total rating due to TDIU; entitlement to an 
effective date earlier than July 10, 2000, for the grant of 
dependents' educational assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35; entitlement to a 
compensable rating for a laceration scar of the left forearm, 
and entitlement to service connection for Hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on has been accomplished.

2.  The RO received the veteran's original claim for service 
connection for rheumatoid arthritis on September 7, 1990.

3.  The RO first adjudicated this issue in an October 2001 
rating action, in which it denied the veteran's claim for 
service connection for rheumatoid arthritis; which the 
veteran timely appealed to the Board.  

4.  Before the Board received the appeal, the RO granted the 
veteran's claim for service connection for rheumatoid 
arthritis and assigned the effective date of July 10, 2000, 
which the RO noted was the date of claim.

5.  The veteran's original claim for service connection for 
rheumatoid arthritis was received by the RO on September 7, 
1990, which was pending until the RO granted service 
connection in April 2003.


CONCLUSION OF LAW

The criteria for an effective date of September 7, 1990, but 
not earlier, for the award of service connection for 
rheumatoid arthritis, multiple joint involvement, are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 
3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As will be explained below, 
the Board is granting an effective date of September 10, 
1990, for the grant of service connection for rheumatoid 
arthritis, multiple joint involvement, which is the earliest 
date permitted by law.  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

The effective date of the grant of service connection based 
on claims received after a final disallowance (petitions to 
reopen) is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  38 C.F.R. § 
3.157(b).

The basic facts in this case are not in dispute.  

On September 7, 1990, the RO received the veteran's claim for 
entitlement to service connection for rheumatoid arthritis on 
a VA Form 21-526.

In a February 1991 rating action, the RO denied the veteran's 
original claim for service connection for residuals of a left 
forearm injury and for a claim for nonservice-connected 
pension.  The RO notified the veteran of its decision in 
March 1991.  The veteran did not appeal that decision.  The 
RO did not adjudicate the veteran's claim for service 
connection for rheumatoid arthritis.  

On July 10, 2000, the RO received the veteran's claim for 
service connection for rheumatoid arthritis.  In an October 
2001 rating action, the RO denied the veteran's claim for 
service connection for rheumatoid arthritis.  The veteran 
timely appealed this decision to the Board.

Prior to the Board receiving this issue, in an April 2003 
rating action, the RO granted the veteran's claim for service 
connection for rheumatoid arthritis, multiple joint 
involvement, and assigned a combined evaluation of 80 percent 
effective July 10, 2000.  The veteran timely filed an appeal 
to the Board regarding the assigned effective date.

The veteran contends that he filed his original claim for 
service connection on September 7, 1990.  Given that the RO 
did not first adjudicate it until October 2001, and 
subsequently granted the claim in April 2003, the veteran 
maintains that the effective date for service connection for 
rheumatoid arthritis should be September 7, 1990.

The Board agrees with the veteran.  The veteran filed his 
original claim for service connection for rheumatoid 
arthritis on September 7, 1990.  The RO did not adjudicate 
this issue until October 2001, in which it denied service 
connection.  Then, in April 2003, after the veteran appealed 
the denial to the Board, the RO granted service connection. 

The RO determined that the veteran's September 1990 claim was 
for nonservice-connected pension only.  The Board disagrees 
with the RO's finding.  A review of the September 1990 claim 
clearly states that the veteran was claiming service 
connection for rheumatoid arthritis.  The veteran asserted 
that the condition was incurred during his active duty/active 
duty training from 1984 to 1985 while he was in the reserves.  
Therefore, the Board finds that the veteran's claim for 
service connection for rheumatoid arthritis has been pending 
since the RO first received his claim on September 7, 1990.

As noted above, the pertinent legal authority specifically 
provides that the effective date of a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

In this case, the medical evidence shows that the veteran was 
diagnosed with rheumatoid arthritis when he filed his claim, 
which the RO received on September 7, 1990.

For these reasons, an earlier effective date of September 7, 
1990, but not earlier, for the grant of service connection 
for rheumatoid arthritis is granted.


ORDER

An effective date of September 7, 1990, for the grant of 
service connection for rheumatoid arthritis is granted.


REMAND

In light of the Board's decision above, the issues of 
entitlement to an effective date prior to July 10, 2000, for 
a total rating due to TDIU; and entitlement to an effective 
date earlier than July 10, 2000, for the grant of dependents' 
educational assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35, must be remanded to the RO for 
adjudication.

The claim of service connection for hepatitis was initially 
denied in July 1975.  The veteran, however, was not provided 
notice of the adverse determination.  Thus, finality does not 
attach.  The Board notes that the veteran has not been given 
an adequate VCAA letter with respect to his claim of service 
connection for hepatitis.  Likewise, he has not been given 
proper VCAA notice pertaining to his claim for an initial 
compensable rating for a laceration scar of the left forearm.  
This should be accomplished prior to an adjudication of his 
claims.

When the RO sends the veteran a VCAA letter they should 
include application of the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish service connection, a 
disability rating, and an effective date 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal, taking into 
consideration the Board's grant of an 
earlier effective date for rheumatoid 
arthritis.  The RO is advised that they 
are to make a determination based on the 
appropriate regulations and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The requisite period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


